Citation Nr: 1204995	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-35 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for claimed bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected anxiety disorder not otherwise specified (NOS) and pain disorder associated with psychological factors and general medical condition also claimed as posttraumatic stress disorder (PTSD).  

4.  Entitlement to an evaluation in excess of 30 percent for the service-connected bilateral pes planus.  

5.  Entitlement to an evaluation in excess of 40 percent for the service-connected lumbar spine disability.  

6.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to March 1992.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 and issued in October 2008 by the RO.  

Of preliminary importance, because the claim for a higher rating for service-connected psychiatric disability involves a request for a higher rating following the initial grant of service connection, the Board has characterized the claim as one for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board notes that a March 2011 RO rating decision recently denied the Veteran's claim for a TDIU rating.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for total disability based on the unemployability of the individual (TDIU) is part of claim for a higher initial rating when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Hence, in light of the Veteran's current statements that his service-connected disabilities render him unemployable the Board finds that entitlement to a TDIU is part of his claims for higher ratings for his psychiatric, feet and lumbar spine disabilities.  As such, the Board as included the issue among those set forth on the title page.  

Finally, the issue of service connection for erectile dysfunction, claimed as secondary to the service-connected spine disability has been reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) despite reference made to the claim in a December 2003 Board Remand.  Therefore, the Board does not have jurisdiction and again refers this matter to the AOJ for appropriate action.  

The matter of service connection for a claimed hearing loss and the claims for increase are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish that he was exposed to hazardous noise levels during service and experienced symptoms of tinnitus related to his duties with an artillery unit.       

2.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to acoustic trauma during his period of active service.         


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


2.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


3.  Analysis

The Veteran asserts that his tinnitus is due to harmful noise exposure during his period of active service.  He reports being exposed to such noise while serving with an artillery unit.  

The Board notes that the Veteran is competent to describe being exposed to loud noise, such as that caused by weapons or explosions.  He is competent to describe observable symptoms such as ringing in the ears and decreased hearing.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

The Veteran's lay statements are found to be credible as they have been consistent over the years and are confirmed by the circumstances of his service, including his duties with an artillery unit.  

First, a lay person is competent to report hearing difficulties.  While there appears to be no showing of tinnitus in the service treatment records, the recently submitted medical evidence serves to establish that the Veteran currently experiences bilateral tinnitus that is linked to noise exposure.  

Moreover, the Veteran's reports of having been exposed to excessive noise levels beginning in the military clearly are confirmed by his service records.  He is shown to have undergone initial training with the field artillery at Fort Sill and then to have performed duty as a connoneer from August 1983 to August 1984 and from December 1984 to March 1986.  

To the extent that the Veteran relates the onset of his tinnitus to his confirmed duty during service, other sources of noise exposure have not been identified in the record.   

In a statement dated in June 2011, a doctor of audiology reported that the Veteran had undergone a hearing evaluation that was positive for bilateral tinnitus thought to be related to his exposure to intense noise due to the firing of large guns while serving with an artillery unit.  Tinnitus treatment options were discussed with the Veteran.  

Based on a careful review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral tinnitus as likely as not are due to the Veteran's exposure to excessive and harmful noise levels during his period of active service.  

When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In resolving all reasonable doubt in the Veteran's favor, service connection for bilateral tinnitus is warranted.     



ORDER

Service connection for bilateral tinnitus is granted. 



REMAND

With respect to the claims for service connection for bilateral hearing loss, the Board notes that a private treatment record from the "Manna Audiology Hearing Center" pertaining to this claimed disorder was submitted in October 2011 without a waiver of RO consideration and the RO did not issue a Supplemental Statement of the Case (SSOC).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized the Board's status as "primarily an appellate tribunal," and has held that the Board is prohibited from considering additional evidence without having to remand the case to the RO for initial consideration, unless having an appropriate waiver from the Veteran.  Disabled Am. Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In light of this Federal Circuit decision, the most appropriate action is to remand the claims for service connection for bilateral hearing loss and for tinnitus for the RO's initial consideration of the additional evidence.  

Additionally, a review of the treatment record from the "Manna Audiology Hearing Center" indicates that the Veteran underwent pure tone audiometric testing; however, the report detailing those test results was not included with the treatment record and an attempt should be made to obtain this record, and any other pertinent private treatment records from this facility, and associate them with the claims file.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

With respect to the claims for increased evaluations for the service-connected psychiatric, feet, and lumbar spine disabilities, the Board notes that at various times throughout the record the Veteran has identified medical treatment at various private facilities.  

Namely, in statements submitted in March 2009 and April 2010, and in his VA Form 9, Appeal to Board of Veterans' Appeals, received in September 2009, the Veteran provided names, and in some cases addresses, for "Dr. Demchik," "Dr. Carpenter," "Dr. White," and the "Carolina Orthopedic Surgery Associates."  VA's duty to assist requires it to make reasonable efforts to obtain relevant private medical records where a claimant adequately identifies such records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

Further, review of Social Security Administration (SSA) records show the SSA attempted to obtain records from the "Rock Hill Family Practice."  The appeal must be remanded so the RO can attempt to secure these records, with any needed assistance from the Veteran.  

A Veteran is competent to provide an opinion that his disability has worsened.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

As the Veteran was last examined in May 2010, and in light of statements indicating worsening spine and feet symptoms, received in July 2010, contemporaneous VA examinations are necessary to determine the current severity of his lumbar spine and feet disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

As noted, the determinations of these claims could have a significant impact on the separate claim of entitlement for a TDIU rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Moreover, in TDIU claims, the Court has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011).  

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file any outstanding VA records.  The record indicates that he has undergone treatment at the Columbia, South Carolina (SC) and Rock Hill, SC VA Medical Centers (VAMCs).  

The claims file currently contains records from these facility dated to March 2004 and June 2004, respectively.  A review of the electronic Virtual VA records is negative for any additional records.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Hence, the RO must attempt to obtain all outstanding medical records from the Columbia and Rock Hill, SC VAMCs, dated from March 2004 and June 2004 to the present, respectively.  

Further, the Board notes that, in May 2010, the RO attempted to solicit SSA records associated with a denied claim for SSA disability benefits, dated in December 2009.  SSA responded to the RO's request in June 2010.  

A review of these records show attempts made by SSA to acquire records pertinent to the Veteran's claim, but do not contain copies of any records obtained by SSA or other SSA records.  

Given that these records could be relevant in substantiating the Veteran's claims, VA has a duty to make reasonable efforts to obtain these records.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Therefore, the RO should again seek to obtain any outstanding SSA records that have not yet been associated with the claims file.  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to obtain copies from the Columbia and Rock Hill VAMCs of all outstanding medical records, dated from March 2004 and June 2004 to the present, respectively.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO should take appropriate steps to contact the Veteran in order to have him fully identify any non-VA  sources of treatment for his service-connected psychiatric, foot, and lumbar spine disabilities, to include "Dr. Demchik," "Dr. Carpenter," "Dr. White," and the "Carolina Orthopedic Surgery Associates," "Manna Audiology Hearing Center," and the "Rock Hill Family Practice" and to provide necessary releases for records of such treatment.  The RO should then obtain complete records of all such treatment and evaluations.  If any of the records requested are unavailable, the RO must clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

3.  The RO should take all indicated action to obtain copies of any outstanding medical records pertinent to the Veteran's claim for disability retirement or Social Security disability benefits.  

4.  Thereafter, the RO should schedule the Veteran for a VA examination to determine the severity of the service-connected lumbar spine disability, including any other separately ratable disability, and any incapacitating episodes due to any disc disease, based upon the claims file review, the Veteran's subjective reports, and the examination findings.  

In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  The examiner should characterize the findings in terms of the applicable diagnostic codes.  Any necessary diagnostic tests should be completed.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  The examiner also should identify the extent to which the Veteran's ability to work is impaired by his back disability.  

5.  Thereafter, the RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected bilateral pes planus.  In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  The examiner also should identify the extent to which the Veteran's ability to work is impaired by his pes planus disability.  

6.  The RO also should schedule the Veteran for a VA examination in order to determine the severity of the service-connected anxiety disorder not otherwise specified (NOS) and pain disorder associated with psychological factors and general medical condition also claimed as posttraumatic stress disorder (PTSD).  
In conjunction with the examination, the examiner must review the entire claims file, including a complete copy of this remand.  

The examiner should set forth detailed examination findings and the complete rationale for any conclusions reached.  The examiner also should identify the extent to which the Veteran's ability to work is impaired by his service-connected psychiatric disability.  

7.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


